                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Samantha M. Fisher,
                                      No. 2:18-CV-627
      Petitioner,
                                      Judge Michael H. Watson
      V.

                                      Magistrate Judge Chelsey M. Vascura
Robert Frizzell, et at.,

      Respondent.

                             OPINION AND ORDER

      On October 9, 2018, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that the Petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 be dismissed. EOF No. 4. Petitioner has

filed objections to the R&R. EOF No. 5. Pursuant to 28 U.S.C. § 636(b), this

Court has conducted a de novo review. For the following reasons, Petitioner's

Objections, EOF No. 5, are OVERRULED. The R&R, EOF No. 4, is ADOPTED

and AFFIRMED. This action is hereby DISMISSED.

      The Court DECLINES to issue a certificate of appealability.

      On April 5, 2016, Petitioner pleaded guilty in the Ross County Court of

Common Pleas to two counts of sexual battery. The trial court sentenced her to

a term of three years community control, plus 60 days in jail, and classified her

as a Tier III Sex Offender. See Judgment Entry of Sentence, EOF No. 3-4,

PAGEID # 69. As her sole claim for federal habeas corpus relief. Petitioner

asserts that the imposition of a mandatory lifetime Tier III Sex Offender
classification under Ohio's Senate Biii 10 vioiates the Eighth Amendment. The

Magistrate Judge recommended dismissai of this action based on the Court's

iack of jurisdiction to consider the issue because Petitioner cannot satisfy the "in

custody" requirement set forth in 28 U.S.C. § 2254. Petitioner objects to that

recommendation.

      Petitioner argues that the Sixth Circuit decision in Leslie v. Randle, 296

F.3d 518 (6th Cir. 2002), is not determinative of the issue of whether she can

establish that she is "in custody" so as to obtain federal habeas corpus relief

because Leslie involved Ohio's former sexuai offender statutory scheme, rather

than the significantly more onerous and punitive statute at issue here. Petitioner

argues that Hautzenroeder v. Dewine, 887 F.3d 737, 740-41 (6th Cir. 2018), is

aiso not dispositive because uniike the petitioner in that case, Petitioner remains

subject to community controi. Finaiiy, Petitioner objects to the Court's

consideration of Doty v. Warden, No. 1:12-cv-239, 2013 WL 429100 (S.D. Ohio

Feb. 1,2013), arguing that the Doty court's discussion of the issue was dicta.

      These arguments are not weil-taken. It Is "well settled law" in the Sixth

Circuit that a petitioner's sexuai predator designation is not custodial for

purposes of the Antlterrorism and Effective Death Penalty Act. See Bachman v.

Wilson, No. 16-3479, 2018 WL 3995742, at *5 (6th Cir. Aug. 20, 2018) (citing

Leslie, 296 F.3d at 522-23; Hautzenroeder, 887 F.3d at 740-41. The Sixth

Circuit in Hautzenroeder recentiy affirmed that law as applied to Ohio's 2007

amendments to its sex offender registration scheme conciuding that the
                                          2
differences were insufficient to piece a petitioner "in custody" for purposes of

federai habeas corpus review.

      in Leslie v. Randle, we decided that a habeas petitioner's obiigations
      under Ohio's sex offender registration law were "more analogous to
      coiiaterai consequences such as the loss of the right to vote than to
      severe restraints on freedom of movement such as parole." 296 F.3d
      518, 522-23 (6th Cir. 2002). But Leslie concemed Ohio's pre-2007
      sex offender registration scheme. That year, Ohio revamped its law to
      align with the federal Sex Offender Registration and Notification Act
      ("SORNA"). See State v. Bodyke, 126 Ohio St.3d 266, 933 N.E.2d
      753, 759 (2010). To prevail, therefore, Hautzenroeder must show that
      the new law's requirements so materially differ from the old regime's
      as to warrant a different result. She argues that several features of
      Ohio's SORNA meet this test. We are unpersuaded.

Id. at 740-41. it is immaterial that Petitioner remains subject to the restrictions of

community control because she does not otherwise challenge her underlying

Judgment of conviction or sentence. She only challenges her designation as a

Tier ill Sex Offender. See Moviel v. Smith, No. 1:08-cv-1612, 2010 WL 148141,

at *2 (N.D. Ohio Jan. 12, 2010) ("[Pjrecedent within this Circuit concludes that,

even ifthe petitioner is currently incarcerated, a challenge of this nature fails to

satisfy the 'in custody' requirement necessary to obtain habeas relief.") (citing

Ratliffv. Jefferys, No. 3:06-cv-1931. 2007 WL 4248173 (N.D.Ohio Nov.30,

2007)). "The Sixth Circuit has held that a petitioner, who attacks only his

classification under Ohio's sex offender registration and reporting statute and not

his underlying conviction and sentence, is not 'in custody' under the habeas

statute." Doty, 2013 WL 429100, at *6 (citing Lewis v. Randie, 36 F. App'x at

780-81). Further, and contrary to Petitioner's argument here. Doty was
dismissed both on statute of iimitations grounds and because the petitioner had

faiied to meet the "in custody requirement." Thus, the decision in Doty remains

persuasive authority.

      For these reasons and for the reasons detaiied in the R*R, Petitioner's

Objections, EOF No. 5, are OVERRULED. The R&R, EOF No. 4, is ADOPTED

and AFFIRMED. This action is hereby DISMISSED.

      Pursuant to Ruie 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court now considers whether to issue a

certificate of appeaiabiiity. See 28 U.S.C. § 2255(d). When a claim has been

denied on the merits, a certificate of appeaiabiiity may issue only ifthe petitioner

"has made a substantial showing of the denial of a constitutional right." 26

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a

constitutional right, a petitioner must show "that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were 'adequate to deserve

encouragement to proceed further.'" Slack v. McDanlel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appeaiabiiity may

issue ifthe petitioner establishes that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling. Id.

                                          4
/




          This Court Is not persuaded that reasonable jurists would debate this

    Court's dismissal of Petitioner's claim as waived. Therefore, the Court

    DECLINES to Issue a certificate of appealablllty.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal

    would not be In good faith and that an application to proceed In forma pauperls

    on appeal should be DENIED.

          The Clerk Is DIRECTED to enter final JUDGMENT.

          IT IS SO ORDERED.



                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
